NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

LESTER TAYLOR,                     :     CIV. NO. 19-7254 (RMB)
                                   :
                   Plaintiff       :
                                   :
     v.                            :            OPINION
                                   :
FEDERAL BUREAU OF PRISONS,         :
                                   :
               Defendant           :
______________________________

BUMB, DISTRICT JUDGE

     Plaintiff Lester Taylor, a prisoner presently confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”) brought this civil action under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

(“Bivens”) and the Federal Tort Claims Act (“FTCA”). (Compl., ECF

No. 1.) On May 3, 2019, the Court granted Plaintiff IFP status

under 28 U.S.C. § 1915, and screened the complaint, dismissing it

without prejudice because (1) Plaintiff’s FTCA claim was barred by

the statute of limitations; and (2) Plaintiff failed to allege

sufficient facts to state an Eighth Amendment failure to protect

claim under Bivens. (Opinion, ECF No. 3; Order, ECF No. 4.)

     On   August    12,   2019,   the   Court   received   a   letter   from

Plaintiff, with an attached exhibit, which the Court construes as

an amended complaint. (Am. Compl., ECF No. 8.)
     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding    prison   conditions    and   seeks    redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court dismiss the amended complaint without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully     pleaded,   must    be   held   to   ‘less   stringent

standards    than     formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness
                                      2
in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).
                                 3
II.   DISCUSSION

      Plaintiff does not attempt, in the amended complaint, to

establish equitable tolling of the statute of limitations for his

FTCA claim. For his Bivens claim, Plaintiff alleges he informed

staff that he was being harassed and put in a bad situation. (Am.

Compl., ECF No. 8 at 2.) Plaintiff, however, does not explain how

he was harassed or put in a bad situation or by whom. Plaintiff

alleges that he tried to live peacefully in his housing assignment

but every week the C.O. found homemade brew in the locker beside

his, and Plaintiff told the C.O. it did not belong to him. (Id. at

7.) Plaintiff does not allege that he informed staff of any threats

made against him by the owner of the homemade brew. Plaintiff

alleges that he pursued a new housing assignment and it was granted

after thirty days, but on the day that he moved, he was attacked

by another inmate who called him a rat. (Id. at 8.) Plaintiff does

not explain how the attack was related to anything that he warned

staff about.

      These facts are insufficient to establish that a defendant

“‘knowingly    and   unreasonably       disregarded   an   objectively

intolerable risk of harm.’” Wood v. Detwiler, --F. App’x--, 2019

WL 4110559 (Aug. 29, 2019) (quoting Beers-Capitol v. Whetzel, 256

F.3d 120, 132 (3d Cir. 2001) (emphasis in Wood). In an abundance

of caution, the Court will dismiss the amended complaint without
                                    4
prejudice to give Plaintiff an opportunity to establish equitable

tolling of his FTCA claim or to allege new facts suggesting a

particular defendant had reason to know of a substantial risk to

Plaintiff’s safety.

III. CONCLUSION

     For   the   reasons   stated   above,   the   amended   complaint   is

dismissed without prejudice.



An appropriate order follows.


DATE: September 10, 2019
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      5
